DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed invention is Qualcomm, TS 23.502: Support of PDU sessions over non-3GPP access for UEs in CM-IDLE state over non-3GPP access., SA WG2 Meeting #121, S2-173131, 15-19 May 2017, Hangzhou, P.R. China.

Regarding claim 1, Qualcomm teaches a signaling processing method implemented by an access and mobility management network element (Qualcomm AMF), wherein the signaling processing method comprises: 
receiving, from a session management network element (Qualcomm SMF), control signaling (Qualcomm 3.b N11 Message in Fig. 4.2.3.3-1) comprising identification information of a protocol data unit (PDU) session of a terminal (Qualcomm page 12 lines 6-7 from the bottom 3b.	[Conditional]SMF to AMF: N11 Message (N2 SM information (PDU Session ID,), wherein the PDU session is established based on a non-3rd Generation Partnership Project (3GPP) access network (Qualcomm  page 12 line 12 from the bottom the AMF receives the request for a PDU session whose RAT Type is non-3GPP access); and 
steps 4 and 5 are based on step 3b), a first message to the terminal when the terminal is in an idle mode on the non-3GPP access network (Qualcomm page 1 o	If DL data exists for a PDU session that is routed over non-3GPP for a UE that is CM-IDLE over the non-3GPP access, then the network performs paging for such PDU sessions over the 3GPP access).
 However, Qualcomm does not teach or suggest the first message when the control signaling does not comprise first indication information in combination with the other limitations of claim 1.
Therefore, independent claim 1 is allowed.

Claims 2-7 are allowed for depending from claim 1.

Independent claims 8 and 14 are allowed for the same reason of allowing independent claim 1.
Claims 9-13 are allowed for depending from claim 8.
Claims 15-20 are allowed for depending from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644